Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION 
2.	The information Disclosure Statement (IDS) filed 11/13/2020 has been considered.   
3.	The specification filed on 10/30/2020 has been amended and accepted.
Claim Amendments
4.	The following claims have been amended upon agreement by applicant’s representative Ronald E. Jones (Reg. No. 60,120) during a telephone conversation on January 11, 2021, Claims 1, 8, and 15 are amended, Claims 4, 11, and 17 are canceled. In response, the rejections under 35 USC 101, 102 and 103 have been withdrawn.

In the claim: 
1. 	(Currently Amended) A computer-implemented method of determining a quality of a tire, comprising:
capturing a footprint of the tire at a sensor array, the tire placed on the sensor array at a misalignment angle with respect to a coordinate axis of the sensor array;
applying a geometric transformation at a processor to rotate the footprint to align with the coordinate axis;

locating, at the processor, an edge of the tread rib of the tire from a change in intensity along the intensity profile; and
determining, at the processor, a relative quality of the tire from the location of the tread rib edge;
wherein the location of the tread rib edge is determined within a resolution beyond the resolution of the sensor array by obtaining the footprint at the misalignment angle. 
4.	(Cancelled) 
8.	(Currently Amended) An apparatus for determining a quality of a tire, comprising:
 sensor array configured to capture a footprint of the tire placed thereon at a misalignment angle with respect to a coordinate axis of the sensor array; and
a processor configured to: 
apply 
determine an intensity profile of the footprint, wherein the intensity profile is a profile of force measured at the sensor array along the coordinate axis of the sensor array,
locate an edge of the tread rib of the tire from a change in intensity along the intensity profile, and
;
wherein the location of the tread rib edge is determined within a resolution beyond the resolution of the sensor array using the misalignment angle of the tire with the coordinate axis of the sensor array.
11.	(Cancelled) 
15.	(Currently Amended) A computer-program product for determining a quality of a tire, the computer program product comprising a non-transitory computer readable storage medium, the non-transitory computer readable storage medium comprising computer executable instructions, wherein the non-transitory computer readable storage medium comprises instructions to:
capture a footprint of the tire placed on a sensor array at a misalignment angle with respect to a coordinate axis of the sensor array;
apply a geometric transformation to rotate the footprint to align with the coordinate axis,
determine an intensity profile of the footprint, wherein the intensity profile is a profile of force measured at the sensor array along a direction of the coordinate axis;
locate an edge of the tread rib of the tire from a change in intensity along the intensity profile; and
determine from the location of the tread rib edge a relative quality of the tire;
wherein the location of the tread rib edge is determined within a resolution beyond the resolution of the sensor array using the misalignment angle of the tire with the coordinate axis of the sensor array.
17.	(Cancelled)
The Examiner’s amendment has been made in order to place the application in
a condition for allowance. 
Allowable Subject Matter 
5.	Claims 1-2, 5-9, 12-15, and 18-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
A.  	The 101 subject matter: The claims are analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claims are directed to a judicial exception. The claim amendments recite additional elements that integrate the claim into a practical application. Thus the claims are eligible.
B. 	The prior art of record Weston (US 2013/0278406) discloses capturing a footprint of the tire at a sensor array, the tire placed on the sensor array at an angle with respect to a coordinate axis of the sensor array, rotating the footprint to align with the coordinate and determining an intensity of the footprint.
The prior art of Chandrashekar (Experimental Measurement of on-vehicle rolling tire control patch shear energy intensity at various slip angles) teaches obtaining a footprint of the tire at a sensor, the tire placed on the sensor at a misalignment angle with respect to a coordinate axis of the sensor; applying a to align with the coordinate axis geometric transformation to rotate the footprint; wherein the intensity as force measured at sensor along the coordinate axis of the sensor.

	Thus, there is no teaching of a benefit for such a result of all recitations as defined in the independent claim, therefore the claims are neither anticipated nor obvious in view of the prior art of record.    
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	In addition to the prior arts of record, the following references teach determining the quality of a tire, such as: Patel et al (US 2014/0005956), Mancosu et al. (US patent 7,168,308), Singh et al. (US patent 8,661,885), Wittmann (US 2014/0288859, and Larson et al. (US patent 7,043,396).
8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571)272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA DINH/Examiner, Art Unit 2865  

/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2865